 PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 185Pennsylvania Garment Manufacturers Association,Inc.,Peti-tionerandInternationalLadies' Garment Workers' Union;NortheastDepartment of InternationalLadies' Garment Work-ers'Union;Locals 111, 264, 93, 351, 234, 243, 108, 591, 424, 225,109, 131, 356, 185, 306, 454, 249, 295, 228, 170, 174, 345, 390, 396,414, and 510; and JointBoard of Dress and Waistmakers'Union of Greater New York, ILGWU,1 AFL-CIO.Case No.4-ISM-267.November 18, 1959DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Turitz, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.Petitioner,' and each of the individual Employers who are orwere members of Petitioner during the pendency of this proceeding,are engaged in commerce within the meaning of the Act.2.The labor organizations involved' claim to represent certainemployees of the employer-members of the Petitioner.The caption of this proceeding is amended to include the Joint Board of Dress andWaistmakers'Union of Greater New York, ILGWU,hereinafter referred to as the JointBoard, inasmuch as it was named in the petition as claiming to represent the employeesinvolved.a Over objection of Petitioner, the hearing officer allowed intervention by UnitedPopular Dress Manufacturers Association,Inc., hereinafter called UP, an employer asso-ciation located in New York City of which about 190 of the approximately 267 membersofPetitioner had been members and through which the International Ladies' GarmentWorkers' Union find its affiliates claim that such members became part of an allegedseven-State multlemployer unit. In view of the unit issue and UP's interest therein, aswell as its general interest in matters relating to the ladies'garment industry,the hearingofficer properly permitted it to intervene.Cf.Denver Heating, Piping and Air Condition-ing ContractorsAssociation,et at.,99 NLRB 251.' Petitioner was formed in 1938 under the name of Pennsylvania Dress ManufacturersAssociation,Inc., but in 1954, by amendment of its articles of incorporation,its namewas changed to Pennsylvania Garment Manufacturers Association,.Inc.Petitioner ishereinafter referred to asPGMAregardless of its correct name at the time of theparticular events.4The petition names the recognized bargaining agent as International Ladies' GarmentWorkers'Union,hereinafter called ILGWU;Northeast Department of ILGWU,hereinaftercalledNE;and the 26 locals designated in the caption hereof ; and names the JointBoard as another labor organization which claims recognition.The ILGWU and thesesubordinate bodies are collectively referred to herein as the Union.NE was originally known as Cotton Dress and Miscellaneous Trades Department of theILGWU.It is an organizing and administrative arm of the ILGWU which services allladies'garment plants, except those manufacturing hosiery and hats, in its assignedgeographical area,It consists of 175 locals in that area,26 of which(all located in theareas in which the PGMA members have their plants)are those named in the petition.The Joint Board is made up of four locals, all located in New York City and all havingjurisdiction over work in the "dress"industry as definedinfra.During the course of the hearing in this case,a new arm ofthe ILGWUwas formallyinaugurated,This is the Dress Makers'Joint Council,hereinafter called the Joint Council,composed of the Joint Board, NE, and the Eastern Out-of-Town Department(a branch ofILGWUsimilar to NE but covering a different geographical area).125 ].NLRB No. 24. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.PGMA contends that the appropriate unit, based on the history of-bargaining and the present desire of its members, consists of all em-ployees of PGMA members. In the alternative, PGMA requests thatthe Board find individual employer units appropriate.5PGMA con-tends that a question of representation existed and still exists involv-ing the employees in the unti or units it seeks in that it does notknow which branch of the ILGWU is the exclusive bargaining agentand there is a basic dispute as to the scope of the appropriate unit.The Union, on the other hand, contends that no question of repre-sentation exists because it alleges that PGMA has not been presentedwith a claim by a labor organization for recognition as exclusiverepresentative of the employees in either of the units alleged byPGMA to be appropriate,' and that in any event the entire proceed-ing is now moot because of the manner in which the individualemployer-members of PGMA settled the strike called by the Union.7s PGMA, in its petition,sought an assoclationwide unit.At the start of the hearingit amended its petition to seek, in the alternative,individual employer units.The Unionopposed this amendment on the ground that there was no showing that counsel for PUMAor PGMA itself was authorized by the individual employers to seek such separate units.There can be no doubtthat PUMAis the agent of its members,while such membershipcontinues,for purposes of representing its members in labor relations:See, e.g.,WesternAssociation of Engineers,Architects and Surveyors,101 NLRB 64.The filing of repre-sentation petitions is within the scope of such agency, and the alternative unit contentioniswithin the area of such general authorization.The Union'sposition is thereforewithout merit.At the close of the hearing PUMA withdrew its alternative unit request.However, inits brief it again stated its unit contention in the alternative.Although the Union inits brief noted that PGMA had withdrawn its alternative position and stated that it wastherefore not discussing that position,the Union is not prejudiced by our considerationof that contention, inasmuch as the Union had the opportunity to put in all evidence ithad available on this point and to express its views on such units throughout the entirecourse of the hearing.Moreover,many of the Union's arguments in its brief are equallyapplicable to the individual employer unit position.uThe ILGWUand its affiliates take the position that "no branch...is competing orarguing in this proceeding against any other branch of the ILGWU,and the Unionemphatically does not want and strenuously resists any decision that an election be heldin which different branchesof the ILGWUwill be rivals for selection by the workers inany unit whatsoever . . . .7 ,The Unionalso contends that no question concerning representation exists because(1)PUMA admits that the Union(through some of its branches)represents a majorityof the employees,and (2)PUMA is foreclosed by its articles of incorporation frommaintaining this proceeding.As to(1), PGMA states that it and its members desire todeal with a certified union, and it is well settled that an employer, as well as a recognizedbargaining agent,is entitled to the benefits of certification under the Board's decision inGeneral Box Company,82 NLRB 678, even though the employer has recognized thatunion for many years, especially where, as here,the petition was timely filed.J.P.O'Neil, et al., d/b/a J. P. O'Neil Lumber Company,94NLRB 1299;Machinery Moversand Erectors Division, Michigan Cartagemen'sAssociation, 117 NLRB 1778; and seeinfraandEast Tennessee Packing Company,122 NLRB 204,as to the timeliness of thepetition.With regard to (2), the Union points to the fact that PGMA's articles ofincorporation, as amended in 1944, define Joint Members as "those . . . engaged in themanufacturing of silk or rayon dresses, who have contractual relations with the JointBoard. . .It contends, therefore, that insofar as representation of such members isconcerned,PGMA is limited to functioning within the ambit of "contractual relations withthe Joint Board."However, we find merit in PGMA's position that the limitation onits authority is analogous to a limitation on a union's jurisdiction contained in its consti-tution,which we have consistently held is not a controlling factor. See,e.g.,P.C. RussellCompany,116 NLRB 1015;Walton-Young Corp.,117,NLRB 51.The Union requested in its brief that if the petition is not dismissed on other grounds,the record be reopened to adduce additional evidence(1) that PGMAhas become defunct PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 187With respect to the unit, the Union contends that historically it hasrepresented the employees of PGMA members in two units, one asa PGMA-wide unit insofar as the employees do so-called "nondress"work, and the other as part of a seven-State unit, covering New YorkCity and the surrounding States of New York, New Jersey, Pennsyl-vania, Delaware, Connecticut, Massachusetts, and Rhode Island, ofall employees of PGMA members and similar contractors insofar asthey do so-called "dress" work.The bargaining relationship of PGMA and its members with theUnion began in 1938 and is complex. As indicated above, there isgreat disagreement between PGMA and the Union on the historicalbargaining unit.However, in our view of this case, we need notdecide which of these positions is correct, inasmuch as we find belowthat, whether two units or one existed historically, the historical basisfor bargaining has been abandoned. Therefore, whether a question ofrepresentation exists depends on a resolution of the Union's remain-ing contentions that no claim has been made in any unit sought byPGMA and that in any event the case is now moot. This, in turn,requires consideration of some of the events occurring before andduring the processing of this petition.Women's and children's garments are designed by jobbers or manu-facturers,' who make samples, purchase and cut the cloth, and sellthe finished product.The actual sewing operation is performed byother firms, known as contractors, who never own the goods they areworking on but merely supply services to the jobbers.Approximately80 to 85 percent of the women's dresses produced in this country aremanufactured for jobbers located in the New York City garmentdistrict.The Union defines the garments produced by the contractors as"dress" or "nondress" depending on the jobber for whom the workis. performed.All women's silk and rayon dresses produced for anyjobber located in New York City who is in contractual relation withthe Joint Board are considered "dresses," whereas the same garmentmade of the same material but produced for a jobber not under con-tract with the Joint Board or located in a city other than New Yorksince the close of the hearing and/or(2) that the proceeding is being maintained by"sinister and anti-social forces for ulterior purposes unrelated to theAct."However,PGM A's possible defunctness is not material In view of our conclusions below, and theevidence proffered in connection with the alleged ulterior purposes is not relevant where,as here,there is a genuine disputebetween the parties on a question which is withinthe Board's exclusive jurisdiction under the Act.The motion to reopen the record ishereby denied.8 Jobbers have no production facilities of their own;manufacturershave some pro-duction facilities, known as"inside shops,"but such facilities do not meet the entireneeds and manufacturers therefore function In large measure as do the jobbers.Forpurposes of this decision,the term"jobber"Isused to Include both jobbers andmanufacturers. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDis termed "nondress," as are all other types of women's or children'sgarments which may be produced by the contractors.'PGMA is an association of approximately 267 contractors locatedprimarily in eastern Pennsylvania (16 are located in upper NewYork State)10 who produce all types of women's and children's gar-ments in the lower priced line, except coats and knitwear, but abouttwo-thirds of the aggregate production of the members consists of"dress" work.The parties stipulated that about 150 of these con-tractors work exclusively for New York jobbers who have Joint Boardcontracts and thus do only what the Union terms "dress" work; about50 work only on other types of garments or work for jobbers in otherlocations who are not under contract with the Joint Board and hencedo exclusively "nondress" work; and the rest do both "dress" and"nondress" work.The New York jobbers are organized into three employer associa-tions, one composed of "manufacturers," one of "jobbers" who makehigher priced garments, and one of "jobbers" who make lower pricedgarments.The New York contractors are organized into two associa-tions-United Better Dress Manufacturers Association, Inc.," andUP. These are collectively referred to herein as the five New Yorkassociations.Since long prior to 1938, these five associations havemade collective agreements on behalf of their members with theILGWU and the Joint Board, which contracts are referred to hereinas Joint Board contracts.These five Joint Board contracts are inmany important respects identical (those with the two New Yorkcontractors' associations entirely so), were bargained for and executedtogether, and incorporate parts of each other.They govern relationsbetween employers and employees and also between the jobbers andtheir contractors.In addition, the two New York contractors' asso-ciations make contracts with each of the New York jobbers' associa-tions.The vast majority of New York jobbers and contractorsestablish contractual relations by joining one of the five New Yorkassociations.The last contracts before the filing of this petition wereeffective from February 1, 1955, to January 31, 1958.From the beginning of its existence in 1938, PGMA had contractualrelations with NE, at first orally and later in writing.The last suchcontract prior to the filing of this petition was with "Northeast De-6 On the other hand, apparently some sportswear may be "dresses" but the recordshows no basis for making a determination as to whether a particular garment is a"dress"or not a "dress."To further complicate the definition,there is an indicationthat cotton dresses in some instances are not "dresses"but in other instances they are"dresses."10 Contractors in other States have their own local associations.For example, referenceWill be made herein to the New Jersey Dress Mfrs. Assn.11Herein called United Better. PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 189partment of the [ILGWU],"12effective February 1, 1955, and in-corporated the 1955 Joint Board contract with UP.Under the provisions of the Joint Board contracts and the jobber-contractor association agreements,the jobbers may let out their workonly to contractors who are members of one of the two New Yorkcontractors associations.In about 1939 an oral arrangement wasworked out whereby PGMA members were to become special membersof UP through the New Jersey Dress Manufacturers'Assn. for pur-poses of doing work for New York jobbers. Beginning in about 1944,PGMA became affiliated directely with UP,13 its president became amember of UP's board of directors and negotiating committee (al-though he did not meet directly with the Joint Board during the con-tract negotiations),and its members became special members of UPby virtue of their membership in PGMA. At about the same timePGMA's articles of incorporation were amended,in order to providefor PGMA's affiliation with UP,by establishing three classes of mem-bers defined in terms of whether they have contractual relations withthe Joint Board.Whether as a result of the PGMA-UP affiliation or pursuant to theJoint Board or NE contracts is not clear,but those firms engaged inwork for jobbers under contract with the Joint Board at the time ofjoining PGMA or those undertaking such work subsequent to thetime of joining,executed a form(supplied to PGMA by the Union)addressed to the Joint Board stating that the contractor... has authorized the [PGMA] to enter into a Collective Agree-ment with the [ILGWU]and the Joint Board ...on his be-half and he hereby ratifies in all respects the Collective Agree-ment entered into between the said Association and the saidUnions dated[the date of the then existing contract between UPand Joint Board].Although this form refers to a contract between PGMA and the JointBoard, PG12A has never been signatory to a contract in which theJoint Board has been named as a contracting party.Both the 1955 Joint Board contracts and the 1955 PGMA-NE agree-ment had January 31,1958, expiration dates with 3-month automaticrenewal clauses.Such automatic renewal was forestalled with respectto both of those agreements,the NE contract by notice on October 25,1957, by NE to PGMA.On October30, 1957, at a meeting attendedby some 200 of its members,PGMA passed a series of resolutionsrelating to future bargaining with the Union.They authorized thepresident to take all immediate steps necessary to terminate the exist-"Thiscontract specifically provided that"It is further agreed that[NE] . . . is notan agent of or acting on behalfof the [ILGWU],and that in no event shall the latter bebound by or liable under this agreement or be otherwiseliable."13This arrangement was also oral. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDing contract with NE, "to clarify and stablize [sic] our current andfuture bargaining relationship with the ILGWTJ," and "to . . . dis-continue any and all of our memberships in [UP]" and "inform said[UP] and the ILGWU that effective immediately our members havewithdrawn any and all authority from [UP] to make agreements orcontracts binding upon this Association or its various individual mem-bers."It was further resolved "that the officers and Executive Boardof [PGMA], and the individual members, are directed not to enterinto any father [sic] agreements . . . with the ILGWATU or any ofits affiliates, unless and until such agreements . . . are first reducedto writing, approved by the Executive Board, and signed by the Presi-dent and the Secretary" of PGMA, and that individual members"shall have no authority to enter into any agreement . . . with theUnion . . . that in any manner or form serves to alter, amend, changeor modify, any of the conditions, terms, or provisions of any existingcontract or agreement between [PGMA] and the Union."That same day PGMA's president sent a telegram to UP tenderingthe resignation "of all members of the [PMGA] from [UP]" effec-tive January 31, 1958, and terminating [UP's] authority to enter intoa collective bargaining contract in behalf of [PG-MA's] members."UP's president recognized and accepted the withdrawal and the resig-nations, as indicated by the fact that he informed the Union, duringthe 1958 negotiations, that UP no longer spoke for the PGMA mem-bers.On October 31, PGMA sent separate identical telegrams to theGeneral Counsel of ILGIVU, to NE, and to the Joint Board advisingthat PGMA "will not renew its contract with you expiring Jan. 31,1958 . . ." and wired a copy to UP's president. Therefore, even ifwe accept the Union's version of the historical bargaining units,PGMA and its members effectively withdrew14 from any seven-State"dress" unit by the timely notice to all parties who might be inter-ested 15 and by the timely filing of this petition 16 after the first 2years of the 3-year contract had expired and before any of the 1958contracts were signed.What unit or units resulted from PGMA'sresolutions and withdrawal need not be decided in view of the sub-sequent events.On January 14, 1958, PGMA and NE met to negotiate concerninga new contract.NE had previously taken the position, and main-tained it throughout this and subsequent meetings, that it wouldbargain only as to "nondress" work, since it stated that shops pro-ducing "dresses" would be covered by the Joint Board negotiationsthen in process.PGMA at the opening of the January 14 meeting14we find without merit the Union's contention that the withdrawal from UP was notunequivocal or a sincere abandonment of group bargaining with relative permanency.ss Robert F.Dwyer, et al.,dJb/a Clackamas Logging Company, et al.,113 NLRB229, 234.10East Tennessee Packing Company,122 NLRB 204. PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 191presented a written statement of its demands in which it set forth,among other things, that its membership had "directed that all nego-tiations for all members, irrespective of the type of work performedby them, shall be conducted . . . direct with the Managers of thelocals involved and [NE]. . . ."Because of the insistence of eachparty upon its unit position, this meeting produced no agreement, andPGMA filed the instant petition shortly thereafter.In the meantime, negotiations were proceeding in New York Citybetween the five New York associations and the Union. The Unioncalled a general strike, including the shops of PGMA's members,which started March 5, 1958.The strike was settled, except in thePGMA shops, about March 11,and five agreements were executedthat day but effective from March 1, 1958, to January 31, 1961. Theyrecite that they are made by "[ILGWU] and DRESS MAKERS'JOINT COUNCIL, composed of JOINT BOARD ... and its con-stituent Locals ... of the [ILGWU], sometimes hereinafter referredto as `Joint Board,' NORTHEAST DEPARTMENT, I.L.G.W.U.,and EASTERN-OUT-OF-TOWN DEPARTMENT, I.L.G.W.U., allcollectively designated herein as the `Union"'; define "MetropolitanDistrict"17as"the City of New York, and all cities and towns in theState of New York, New Jersey, Connecticut, Pennsylvania, Massa-chusetts,Rhode Island, and Delaware and ... any other cities ortowns or States in which garments are manufactured by or for job-bers .. . who are in contractual relations with the Union and/or byand for any other firm which is considered by the industry as a NewYork ... jobber"; and set forth the unit 'as "all production work-ers ... employed by 'all employers in the Metropolitan District incontractual relations with the Union." 18PGMA and the Union con-tinued to negotiate throughout March and the beginning of April.Two tentative settlements were reached, both including the require-ment that PGMA reaffiliate with UP, but were rejected by the PGMAmembership, the last occasion being at a PGMA meeting on March 31,1958.Apparently there have been no negotiations between PGMAand the Union since April 15,1958.Despite the continuation of the negotiations during the March-April period, the Union began, in March 19'58, to seek individualsettlements with the members of PGMA. PGMA's president stated ata PGMA meeting on March 25, 1958, that the members were releasedfrom the limitation of the October resolution upon their enteringindividual contracts, and on April 17 a similar statement by himappeared in the local newspapers. In the meantime, during the weekof March 10, 1958, after the PGMA members had rejected the second0"No similar definition appeared in the prior Joint Board contracts.11 Clearly these contracts attempt to establish a multistate dress unit as alleged bythe Union.However,we need not decide in this case whether such a unit exists or, if itdoes,whether it is an appropriate unit. N-192DECISIONSOF NATIONAL LABORRELATIONS BOARDtentative agreement, the manager of NE issued a statement to thepress, which was published in the local Pennsylvania newspapers andcarried on the wire services, to the effect that after the Union's ex-perience with the representatives and officers of PGMA the Unionwould not negotiate with them as a group any more. Thereafter theUnion increased its campaign to secure the individual settlements.By the close of the hearing virtually all PGMA members had settledthe dispute at their respective plants,19 111 by executing individualcontracts which incorporate the UP contract,20 several by joiningthe United Better,21 and a number 22 by a variety of other contracts 23Nine companies had ceased operations,24 and six were still on strike atthe close of the hearing.Each Employer who settled by either of the first two methods alsosigned a "resignation and revocation" withdrawing from PGMA.These were generally in the form of a letter addressed jointly to DressMakers' Joint Council and NE stating that "This is to advise youthat the undersigned has resigned from the [PGMA] and has revokedits authority to represent the undersigned for any purpose." 25Those Employers who settled by joining United Better also signedan application for membership therein and a form ratifying the 1958United Better-Joint Board contract .26The individual contracts were made between the Employer and"DRESS MAKERS' JOINT COUNCIL composed of the JointBoard ..., Eastern Out-of-Town Department of the I.L.G.W.U andNortheast Department of I.L.G.W.U. (hereinafter designated as the10A separate settlement was reached for each plant operated by an Employer.ao One hundred and twenty such contracts were placed in evidence,but nine bear namesof companies not listed among thePG1Llmembers in the appendix to the petition herein.21 The parties stipulated that 66 Employers settled the strike in this fashion.However,80 sets of the documents signed for that purpose were placed in evidence, of which only63 bear the names of PGMA members listed in the appendix to the petition 'herein.22 The parties stipulated that there were 67 Employers in this category, but the appendixto the petition contains 88 names of Employers for whom neither individual contractsnor United Better documents were placed in evidence and who were not among thoseplants still on strike.z'There is no evidence in the record concerning the nature or terms of these contracts.21 These companies were not designated by name,and are apparently among the 88 re-ferred to in footnote 22,supra.20Copies of 181 such letters are in evidence, but a number of them are signed byEmployers who are among the 88 referred to in footnote 22, above.20 The ratification read :The Undersigned hereby represents that he has authorized the UNITED BETTERDRESS MANUFACTURERS' ASSOCIATION to enter into a Collective Agreementwith the JOINT BOARD . . . on behalf of its constituent locals, the EASTERN-OUT-OF-TOWN DEPARTMENT and the NORTHEAST DEPARTMENT,and the['ILGWU] on his behalf and he hereby ratifies in all respect the collective agree-ment entered into between the said Association and the said Unions dated as ofMarch 1, 1958.The undersigned further agrees that the said agreement shall be binding uponhim with the same force and effect as if it were entered into with the undersignedindividually and the Unions.The undersigned makes this representation to the saidUnions knowing full well that the Unions will rely upon the same and will considersaid agreement as an agreement between the Union and the undersigned. PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 193Union)," and were signed by the Employer and the Joint Council.27They provide that the parties adopt the terms of the March 1, 1958,UP-union contract and incorporate that contract by reference "withthe same force and effect as though . . . entered into directly be-tween the Union and the Employer," with the modifications (amongothers not pertinent here) that wherever the UP contract "refers tothe Association or to a member of the Association, the same shallmean the Employer herein, and all language referring to the partiesused in such . . . agreement shall be interpreted as though said agree-ment had been entered into directly between the Union and the Em-ployer and shall be so construed as to give full meaning to the intentof the parties hereto . . ." and that in any dispute between the partiesthe aggrieved party shall file his complaint directly with the impartialchairman.21These contracts further provide that "In the event theEmployer shall, during the life of this agreement, join an EmployerAssociation with which the Union is in collective agreement, thisagreement shall be superseded by the . . . agreement between theUnion and such Employer Association. . . ."The Union contends that all those Employers who have settled thestrike have adopted the alleged seven-State "dress" unit and thattherefore no question of representation exists as to any of them.Without deciding whether such seven-State unit in fact exists, wefind that those Employers listed in. "Appendix C" 29 joined UnitedBetter, authorized it to bargain for them, and adopted the existingUnited Better-union contract, and that they thereby became part ofthe unit covered by that contract.30Accordingly, those Employershave indicated their desire to bargain on the basis of, and have be-27manager testified that the contracts covering firms doing "dress" work andthose covering firms doing only "nondress" work contained different terms and that bothhe and the manager of the Joint Board (who is also manager of the Joint Council) co-signedwherever the Employer did "dress" work but lie alone (NE's manager) signedwhere the Employer did only "nondress" work because "nondresses are not under contractwith the Joint Board."However, none of the individual contracts contain a place forsignature by the Joint Board and only 8 of the 111 contracts were signed solely by NE'smanager (with the place for signature on behalf of the Joint Council left blank).On thebasis of these factors, considered in conjunction with the contract provision naming theJoint Council as the contracting union, we can only conclude that the Joint Council isthe sole contracting union and NE signed as agent of the Joint Council.29Under the UP contract impartial chairman proceedings must be handled through theAssociation.2BThe record herein is not entirely clear as to the manner in which some of the Employersinvolved have settled the dispute with the Union.Therefore, this Appendix and theothers referred to below may require correction in some instances.Accordingly, if anyEmployer can show to the Regional Director for the Region in which this case washeard, within 10 days from the date hereof, that as of May 8, 1958, the date of the closeof the hearing, its relationship with the Union was different than found herein as in-dicated by its inclusion in a particular Appendix hereto, the Regional Director isauthorized to determine the proper placement of such Employer in the respectiveAppendixes, and this Decision, Order, and Direction of Elections is to be consideredcorrected and amended accordingly.Such a showing may be made only by displayingto the Regional Director documents like those relied on herein.30Denver Heating, Piping and Air Conditioning Contractors Association, et al.,99NLRB 251, 254, footnote 12. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome part of, a unit which is outside the scope of this proceeding, noquestion of representation exists with respect to them, and we shalldismiss the petition as to them.A different situation exists concerning the Employers, listed in"Appendix A," who executed the individual contracts.For the rea-sons set forth in our discussion in paragraph 4,infra,we find that theindividual contracts were ineffective for the purpose of adopting thealleged seven-State "dress" unit.Rather, those Employers and theUnion have abandoned multiemployer bargaining on any basis.Onthe one hand, in view of the facts that the Union approached eachEmployer individually, negotiated and settled separately with each,ceased its picketing at the separate plants as the individual contractswere signed, and is willing to settle on the same basis with those Em-ployers whose employees were still on strike at the close of the hearing,we are convinced that a claim has been made to represent the employeesof each such individual Employer in a separate unit.31On the otherhand, PGMA and its members, have abandoned multiemployer bar-gaining by PGMA's release of its members, and by the conduct of suchEmployers in entering into the separate settlements with the Unionand signing the "resignations and revocations." 32The Union took the position that no labor organization was claimingto represent the employees in any unit sought by PGMA but onlysought to represent them in the two multiemployer units as set forthabove.ILGWVU contended that when employees become members ofany of its locals they become members of the International, that theInternational is the bargaining representative, that the Internationalhas the right to designate any of its branches as the agent throughwhich it will bargain, that it has exercised this authority by delegat-ing the representation of the employees involved to the Joint Boardinsofar as they do "dress" work and to NE insofar as they do "non-dress" work, and that, accordingly, it does not claim to represent theemployees in any single unit.However, Dress Makers' Joint Council.,composed of the Joint Board, NE, and Eastern Out-Of-Town Depart-ment has executed the individual contracts and seeks the same type ofcontract with the six plants where the strike continues.Consideringthe ILGWVU's position that it is the designated representative and1 Neville Foundry Company, Inc.,122 NLRB 1187.Cf. Standard Furniture Company,118 NLRB 35.With respect to those Employers who were said to have entered various other types ofcontracts with the Union, there is insufficient evidence in the record on which to deter-minewhether they have adopted some other multiemployer basis for bargaining or haveindicated an intent to bargain separately.Those concerning whom there is insufficientevidence are listed in Appendix D.Accordingly, we shall dismiss as to them, subject tothe provisions of footnote 29,supra.32 PGMA contends that for various reasons these "resignations and revocations" do notindicate the real intent of the Employers.However, it is well settled that the factorsmotivating an employer's decision are immaterial.Furniture Employers' Council ofSouthern California, Inc., et al.,96 NLRB 1002, 1004;Pacific Metals Company, Ltd.,et at.,91 NLRB 696, 700, footnote I.R. PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 195the individual contracts entered with the Joint Council, the Union'sconduct is inconsistent with its claim, and we conclude that theILGWU and the Joint Council have made a joint claim in the unitshereinafter found appropriate."We ordinarily would dismiss the petition herein without prejudiceto the right of the owners of the individual plants to file separatepetitions.However, as already noted, the Petitioner has indicatedthat if the Board decides against holding an election in the multi-employer unit, it desires that elections be directed in the individualplants.Accordingly, in view of the Union's demands for recognitionin the separate employer units, and the fact that the individual con-tracts do not bar the instant proceeding, we find that questions affect-ing commerce exist concerning the representation of the employees ofthe firms listed in "Appendixes A and B" within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.344.All parties herein are in agreement that the unit or units, if any,established by the Board should be composed of all production andpacking and shipping employees, excluding all supervisors, foremen,foreladies, and clerical and administrative personnel. It was agreedthat this description includes all classifications traditionally repre-sented by the Union and that this is the unit covered by the pastcollective-bargaining agreements discussed above.The only unit issue raised in this case relates to scope, as set forthabove in our discussion of the question concerning representation.As we have found, there is no controlling bargaining history here,since any multiemployer bargaining has been abandoned by all parties.It is well established that a single-employer unit is presumptivelyappropriate in the absence of a controlling bargaining history on abroader basis.35Of course, if the parties thereafter voluntarilyadopted a different multiemployer basis for bargaining, that unitmay be appropriate 16The Union contends that the latter situationexists here in that by the individual contracts executed in March andApril 1958, in settlement of the strike at each plant, each employer.33Cf.Andrew Brown Company,115 NLRB 886.We find it unnecessary to determinewhether the International has the power claimed by it to divide the representation ofemployees among its branches.Although the Joint Council, as such, did not appear and participate in the hearing, itsparent and two of its constituent bodies participated fully, their claim that the proceed-ing is now moot is based entirely on the 1958 individual contracts executed by the JointCouncil, and they assert that the establishment of the Joint Council is merely a formaliza-tion of their former method of operation.Accordingly, the interests of the Joint Councilwere fully protected and its failure to enter an appearance under the name "JointCouncil" is immaterial.Under all the circumstances, we construe the use of the name"Joint Council"as a jointdesignation of the Joint Board and NE and shall direct thatthe Union appear on the ballots in the elections hereinafter directed as InternationalLadies' Garment Workers' Union and Dress Makers' Joint Council, ILGWU.84Cf.Indegro, Inc., t/a V, ddie's Super Market,117 NLRB 386, 389. As stated in para-graph1,supra,these firms meet the Board's jurisdictional standards.mArden Farms, et at.,117 NLRB 318, 319.30CalumetContractorsAssociation,121 NLRB 80. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDadopted the alleged seven-State "dress" unit.We find no merit inthis contention.Each of these individual contracts consists of three typewrittenpages and the incorporated UP contract, and all are identical intheir terms.The typewritten matter does not specifically spell outa unit but provides that whereas the employer is engaged in themanufacture of dresses and the Joint Council represents a majorityof the production workers employed by the employer, it is agreedthat the parties adopt and agree to be bound by the 1958 UP contractwith ILGWU and the Joint Council, which is incorporated by refer-ence with the same force and effect as though made directly betweenthe Joint Council and the Employer. The incorporated UP contractafter defining "Metropolitan District" s7 contains the following pro-vision entitled "BARGAINING UNIT" :SECOND: The parties hereto acknowledge that for many yearspast the Union, on behalf of the production workers in the dressindustry in the Metropolitan District, has continuously enteredinto collective agreements with associations of employers andthat since 1936 these associations have been [the five New Yorkassociations] . . . In addition, the Joint Board has in the pastentered into other substantially similar agreements... . the final agreements which have been consummated [be-tween the Union and the five New York associations] have beensubstantially identical in form and substance.All agreementsentered into by the Joint Board have also conformed substantiallywith each other.The parties hereto acknowledge, consent and agree that the unitappropriate for collective bargaining . . . is and shall continueto be: all production workers . . . employed by all employersin the Metropolitan District in contractual relations with theUnion.The Association concedes that the Union represents all of thesaid production workers employed by the members of the Asso-ciation as well as all of the said production workers employed inthe aforementioned appropriate unit and agrees that during theentire term of this agreement the Union shall be the sole andexclusive bargaining agent for all such workers.Considering each of the individual contracts as a whole, thelanguage is ambiguous as to the appropriate unit which was estab-lished.But even if the Union's contention is correct and the Em-ployer and the Union did intend to establish the employees as part ofthe alleged broader unit, we must conclude that this was not accom-plished, inasmuch as none of the criteria for inclusion in a multi-9TSee p. 191,supra. PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 197employer unit is present here.Unlike the Employers who joinedUnited Better, these Employers did not join any multiemployer asso-ciation and did not authorize any joint agent to bargain for them.Wehave uniformly held that the mere adoption of contracts negotiatedby an association is insufficient to warrant inclusion in the multi-employer unit, absent some evidence of true collective bargaining on amultiemployer basis.38"Such evidence appears when the employerparticipates personally with other employers in joint negotiations, orwhen it delegates to a joint bargaining representative authority toconduct negotiations on its behalf." 39There is no such evidence inthis case.Under these circumstances, and especially in view of theirnegotiation and execution of the separate contracts with the JointCouncil in preference to joining UP or United Better, we find that theEmployers have bargained separately and have unequivocally mani-fested their intention to continue to bargain separately.Therefore,the employees of these Employers have not been included in thealleged seven-State unit.40Moreover, those Employers who operatemore than one plant signed a separate contract with the Union foreach plant.Accordingly, we believe that the parties have establishedas separate appropriate units the employees at each plant operatedby each of these Employers.There remain those six Employers listed in "Appendix B" who havenot yet reached any settlement with the Union. Inasmuch as we havefound abandonment of any multiemployer bargaining in any PGMAunit, these six Employers, insofar as they seek to bargain together ona,joint basis, are seeking a new multiemployer unit to which the Unionis opposed.Under these circumstances, such a multiemployer unitcannot be found appropriate.41Accordingly, we must conclude thatonly separate units of the employees at each of the plants of theseEmployers are presently appropriate."In view of the foregoing, we shall direct elections among theemployees of the individual Employers listed in "Appendixes A andB" in the units hereinafter found appropriate.The Union did not state any position on whether, if separateemployer units were found appropriate, it believes that in those plantswhich make both "dresses" and "nondresses" the employees of eachEmployer should be divided into separate "dress" and "nondress"units.However, it appears that this possible contention should bedisposed of in view of the Union's vigorous advocacy of such separateunits on the alleged multiemployer basis, the Employers' steadfast38 Associated Shoe Industries of Southeastern Massachusetts,Inc., et al.,81 NLRB224, 228.3DIbid.,at p. 229.40 SeeColonial Cedar Company, Inc.,119 NLRB 1613.41Of.Calumet ContractorsAssociation,supra.42Cf.Neville Foundry Company, Inc., supra.535828-60-vol. 125-1.4 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition throughout this proceeding that separate units should notbe established on the basis of product, and the adequacy of the testi-mony in the record on this question.In the first place, it is noted that the individual contracts wereclearly intended to cover each Employer's entire operations.Thus,the Union's representative testified, in effect, that it was so intended,and by their terms the contracts apply to all production workers.Theparties have thus established a single unit of all employees in eachplant regardless of the products worked on.Furthermore, the recordfacts concerning the operations of these Employers require the con-clusion that separation of the employees into two units on the basis ofthe garments produced is not warranted.The same employees pro-duce both "dresses" and "nondresses" interchangeably. In fact, theUnion had difficulty in articulating a definition which distinguishedthe two kinds of products.4'There is not even a separation of thework by departments; the same supervisors oversee the performanceof all work; the same machinery and skills are utilized in both," andthe same working conditions prevail at all times.Accordingly, thealleged division of jurisdiction between the ILGIVU's branches doesnot follow any recognized craft or departmental line, and the groupscannot be distinguished or readily identified by reason of any specialskills, duties, functional independence, separate supervision, separatework locations, separate manner of pay, or general working condi-tions4'In addition, to establish separate units on the basis of theInternational's division of jurisdiction or to describe the unit in termsof work tasks would be contrary to established Board policy 46On the basis of the foregoing and the entire record in this case, wefind that all production and packing and shipping employees at eachplant of the Employers listed in "Appendixes A and B," excluding allsupervisors, foremen, foreladies, and clerical and administrative per-sonnel, constitute separate individual units appropriate for the pur-poses of collective bargaining within the meaning of the Act.5.It appears that this is a seasonal industry, with its peak in aboutMarch or April of each year. In accordance with our usual practicein seasonal industries of this kind, we hereby direct the RegionalDirector to hold the elections hereinafter directed at or near the peak^ As indicated above, the identical garment may be a "dress" when produced for onejobber but "nondress" if produced for a different jobber.41A representative of the Union testified that 95 percent of the machinery may be usedinterchangeably and that the only machinery which is not usable in this way is thatutilized in the production of knitwear, but that none of the PG\IA members work onknitwear.45 SeeUtility Appliance Corp.,106 NLRB 398.46 See, e.g.,Graver Construction Company, et al.,118 NLRB 1050;Employing PlasterersAssociation of the District of Columbia, Inc.,118 NLRB 17. "The authority of a bargain-ing agent must be sought in the employees' consent and not in the extentof a union'sjurisdiction."The Graphic Arts Association of Washington, D.C., Inc.,et al.,91 NLRB565, 566 (conflicting claims by two locals of the same parent). PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 199of the season occurring first after the issuance of this Decision, Order,and Direction of Elections.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed insofar as it relates to the Employers listed in AppendixesC and D, subject to the provision of footnote 29,supra.[Text of Direction of Elections omitted from publication.]MEMBER BEAN, dissenting :I cannot agree with the majority decision finding individual em-ployer units appropriate here. In view of the course of negotiationspreceding and following the filing of the petition here, I would findthat an election is warranted only in a unit consisting of all employeesemployed by former PGMA members who have not joined anotheremployer association.There has been it bargaining history between PGMA and NE since1938.Their latest contract had a termination date of January 31,1958, and was not renewed because of the timely notices of bothPGMA and NE that a new agreement was to be negotiated. PGMAfiled its petition on January 17, 1958, seeking an election in the asso-ciation unit.It was filed because of the position NE had taken thatitwould bargain only over "nondress" work, and that a separate con-tract for "dress" work would have to be negotiated. The propriety ofassociationwide bargaining was not questioned.All during January,February, and March and well into April, PGMA and NE continuedto bargain with the purpose of reaching agreement on the existingunit basis.I have recently set forth the principles which I consider applicablein determining whether an employer has withdrawn from multi-employer bargaining at an appropriate time."As I stated then, theonly qualification of an employer's right to withdraw is that he maynot exercise it in such a way as to frustrate the paramount objectiveof good-faith collective bargaining, for example, by attempting towithdraw unilaterally while negotiations are pending.These prin-ciples also govern the withdrawal of a union from multiemployerbargaining, since unions too are obligated to bargain in good faithwith the selected representative of the other party to the bargain.Here, long after negotiations on the existing basis had begun and, asa matter of fact, 2 months after the filing of the petition, the Unionwithdrew from the negotiations stating that it would no longer dealwith PGMA. I would find the Union's withdrawal to be untimely.The majority, however, in effect finds that the issue of whether theUnion withdrew at an appropriate time is irrelevant because of its44 See my dissent inAmerican Publishing Corporation, et al.,124 NLRB 1227. `ZOODECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that there has been a mutual abandonment of multiemployerbargaining.Of course, if this were proved, I would agree that theold unit wouldno longerbe appropriate. I cannot, however, findon the facts here that the employers have agreed to abandon bargain-ing through PGMA. The majority seeks to establish such abandon-ment by pointing to the release by PGMA of its members' obligationnot to signseparatecontracts with the Union, and to the fact thatthey did thereafter enter into separate settlements, signed revocationsof PGMA's authority and resigned their memberships therein.I find this argument unconvincing.PGMA and NE negotiatedthrough March, and actually reached two tentative settlements whichwere rejected by PGMA members, not on the ground that they wantedto bargain individually, but rather because they insisted on bargainingonly through PGMA. Rather than abandoning multiemployer bar-gaining, the PGMA members sought to reinforce it. Secondly,PGMA's release of its members from their obligation not to signindividual contracts does not prove that the members intended tobargain individually.I think the contrary is shown, since a weekafter the release the PGMA members rejected the proposition thattheirassociationreafliliatewith UP. Finally, I believe that therevocation of authority to PGMA and the resignations, signed at theUnion's insistence, are equivocal in view of the fact that PGMA wasconcurrently maintaining at the hearing in this proceeding that theassociationwas stillin existence. I would therefore find no unequiv-ocal withdrawal from PGMA by those members whohave not joinedanother association, thereby precluding a finding that bargainingon the old basis had been abandoned by mutual consent.MEMBER RODGERS took no part in the consideration of the aboveDecision, Order, and Direction of Elections.APPENDIX AEMPLOYERS WHO SIGNED INDIVIDUAL CONTRACTS AND LOCATION OF PLANTS COVEREDAlaimo Dress Mfg., 52 S. Main St., Pittston, Pa.Alby Sportswear Co., 414Pine St., Scranton, Pa.Alan #2,144 Hazel St.,Wilkes-Barre, Pa.Alan # 1, 695HazelAve., Wilkes-Barre, Pa.Ann Lee Frocks,Inc., 631 Fellows Ave., (Hanover Township)Lyndwood, Pa.Ann's Fashions Inc., 201 S. Main Ave., Old Forge, Pa.Ann-Will Garment Co.,207 Wyoming Ave., Kingston, Pa.Avoca Sportswear Co., 1013 Main St., Avoca, Pa.Baumel Dress Co., Olyphant, Pa.Better Maid DressCo., 707River St., Peckville, Pa.Blass Mfg. Company,818 Front St., Freeland, Pa.Blue Bell Dress Co., Inc., 33 E. Northampton St., Wilkes-Barre, Pa.Bob-Ellen Sportswear#2, 104 E. Main St., Miners Mill, Pa.C & F Mfg. Corporation,Front & Bridge Sts., Catasauqua, Pa.C. & G. Apparel Company, Conyhgham, Pa.Calico Lane Dress Co., 9 School St., Jermyn, Pa. PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 201Violet Dress,77 S. Main St., Pittston,Pa. (formerly Carolina Sportswear)Carter Dress Co., 40 W. Main St., Plymouth, Pa.Center Fashions,216-218 Center St., Dupont, Pa.Central Apparel Co., 140 S. Main St., Wilkes-Barre, Pa.Connie Lee Frocks, 12 E. South St., Wilkes-Bane,P a.Coronet Dress-Mfg. Co.,40 W. St. Marys Rd., Lee Park, Pa.D & C Mfg. Co., 670 Sanderson St., Throop 12, Pa.David Lee Sportswear,Wayne St. & Clay Ave., West Hazleton, Pa.Dell-Mar Sportswear,10 Dock St.,Pittston, Pa.Dora-Lee Dress Co., 153 S. Pennsylvania Ave., Wilkes-Bane, Pa.Dixie Frocks,212 E. Eighth St., Wyoming, Pa.Duryea Sportswear Inc., 726 Main St.,Duryea, Pa.Eastern Sportswear Inc., 676 N. Washington St., Wilkes-Barre, Pa.El Jay Dress Company,Main St., Childs, Pa.Fall Dress Co., Falls, Pa.Gen Mar Sportswear Co., St.Clair, Pa.Glassco Apparel Co., Inc., 510 Lackawanna Ave., Scranton, Pa.Highland Mfg. Co.,90-96 Schuylkill Ave., Shenandoah, Pa.Hi-Style Fashions Co.,,Inc., 101 West End Rd.,Wilkes-Barre, Pa.Hyde Park Fashions Inc., 310 N. Main St., Scranton, Pa.Jan Garment Co., 54 S. Pennsylvania Ave., Wilkes-Bane, Pa.Jane Hogan,Inc., 185 S. Main St., Pittston, Pa.Jo-Ann Dress Company, 222 E. St. Joseph St., Easton, Pa.Josephine Fashions,102 S. Main St., Pittston, Pa.KennethMfg.Co., Inc.,327 E.Market St., Wilkes-Barre, Pa.Keystone Dress Company, 1214 Gordon St.,Allentown, Pa.L & S, 479 S. Main St.,Wilkes-Barre, Pa.Lackawanna Dress Mfg. Inc., 414 Pine St., Scranton, Pa.Lee Mfg. Co., 247 S. Main St., Pittston, Pa.Leslie Ann Inc., Donaldson, Pa.Leslie Ann Inc., Colliery Ave. & 6th St., Tower City, Pa.LeslieAnn Inc., Main St., Tower City, Pa.Little Frocks, Inc., 545 W. -Main St., Little Falls, N.Y.Lonnie Frocks, 5 Luzerne Ave., W.Pittston, Pa.Loretta Frocks Co.,57 S. Main St.,Pittston, Pa.Lori Dress Co., 16 Dock St., Pittston, Pa.Lou Rose Dress Co., 129 River St., Olyphant, Pa.M & J Dress Co.,513 Maple St.,Old Forge, Pa.MacCready Mfg. Co., Minersville, Pa.Main Dress Co., 348 Main St., Luzerne, Pa.Mark Jay Dress Co., Inc., Shamokin, Pa.M. Martin Dress Co., 1128 N. Third St.(Rear), Catasauqua, Pa.Mayfield Dress Company, 606 Poplar St., Mayfield, Pa.Merry L Dress Co.,Inc., 540 E. Mill St., Little Falls, N.Y.Mira Sue Sportswear, Fern Glen, Pa.Modelrite Dress Co., 147 Chestnut St., Dunmore, Pa.Nadine Fashions,45 N. Main St.,Carbondale, Pa.Nanticoke Apparel Co., 216 E. Broad St., Nanticoke, Pa.Noxen Mfg. Co., Noxen, Pa.Nuremberg Dress Co., Nuremberg, Pa.0. & S. Dress Company,R. 786 N. Locust St.,Hazleton, Pa.Old Forge Dress Company,101 Main St., Old Forge, Pa.Oneonta Plains Mfg. Co., Inc., 118 Chestnut St., Oneonta, N.Y.Osted Manufacturing Co., Inc., 244 W. Seneca St., Oswego, N.Y.P and M Dress Co.,Shenandoah,Turkey Run, Pa.Pittston Frocks, 97-99 S. Main St., Pittston, Pa.Primack Dress Co., 23 Sherman St., Shamokin, Pa.Providence Sportswear,3 Greenridge St., Scranton, Pa.R & F Dress Company, 1214 Gordon St., Allentown, Pa.Rae-Sel Corporation,Port Royal, Pa.Regina Mfg.Co., 44 Carey Ave., Wilkes-Barre, Pa.Rita's Sportswear,242 Main St.,Moscow, Pa.Rival Dress Company, 110 W. Blain St., McAdoo, Pa.Ronnie Dress Co.,6 E. Union St.,Shickshinny, Pa.Rosmar Mfg.Corp., 271 E.Northhampton St., Wilkes-Barre, Pa.Rowker Mfg.Co., Tunkhannock, Pa. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDRussell Williams Company, 418-428 W. Mahanoy St., Mahanoy City, Pa.S & J Garment Co., 228 Carpenter St., Luzerne, Pa.Carrie Dress Co., Inc. (formerly Sally Sommers), 22 Union St., Cobleskill, N.Y.San Dor Dress, 618-620 Washington Ave., Jermyn, Pa.San Sue Frocks, 337 Walnut St., Nanticoke, Pa.Sharmat Mfg. Inc., 464 Union St., Luzerne, Pa.Sharon Lee Mfg. Co., 90 Moffett St., Plains, Pa.Shari Mfg., 35 S. Pennsylvania Ave., Wilkes-Barre, Pa.Slocum Dress Co., 159 S. Main St., Pittston, Pa.Slocum Dress Co., 299 Slocum St., Swoyerville, Pa.Stafford-Hayes, Inc., 402 S. State St., Clarks Summit, Pa.Stanley Mfg. Co., 453 Hazle St., Wilkes-Barre, Pa.Stanro Dress Co., Inc., 810 George St., Throop, Pa.Summit Station Mfg. Co., Pottsville, Pa.Summit Station Mfg. Co., Pine Grove, Pa.Susquehanna Garment Co., 65 E. Northhampton St., Wilkes-Barre, Pa.Theresa Dress Co., Old Forge, Pa.Toni Styles, Inc., 1204 S. Main St., Old Forge, Pa.Torsella Mfg. Company, R. 628 N. Wyoming St., Hazleton, Pa.Tower City Dress Co., Inc., 500 State St., Utica, N.Y.Treo Dress Co., Inc., 450 N. Main St., Wilkes-Barre, Pa.20th Century Dress Co., Inc., 519 Lackawanna Ave., Scranton, Pa.Val Kare, 721 Market St., Kingston, Pa.Valley Dress Co., 135 S. Main St., Pittston, Pa.Valley Modes, N. Valley Ave., Olyphant, Pa.Wilburton Manufacturing Co., Inc., Wilburton, Pa.Wilkes-Barre Apparel Co., 212 S. Washington St., Wilkes-Barre, Pa.Willow Fashions, 117 Willow St., Dunmore, Pa.Wyoming Frocks Co., Inc., 344 Wyoming Ave., Wyoming, Pa.APPENDIX BEMPLOYERS WHO REACHED No SETTLEMENT WITH THE UNIONClover Dress Company, 92 S. Empire St., Wilkes-Barre, Pa.Charming Mfg. Inc., 296 Madison St., Wilkes-Barre, Pa.Golden Rule, 223 W. Walnut St., Hazleton, Pa.Harvic Sportswear, Sweet Valley, Pa.Harvic Sportswear, 1107 Capouse Ave., Scranton, Pa.Elysburg Garment, W. Mill St., Elysburg, Pa.APPENDIX CEMPLOYERS WHO JOINED UNITED BETTERBarbara GarmentCo., Inc., 1117 ChestnutSt.,Chester, Pa.Bernco.,5th & Walnut St., Mt. Carmel, Pa.BriarcliffSportswearCorp., 541 NorthSt., Emmaus, Pa.C & M Dress, 1144Butler St., Easton, Pa.Cameron Dress Co., Inc., 147 N. CameronSt.,Harrisburg, Pa.Carol Ann Inc.,Hastings, Pa.Carrie Fashions, 'Inc., Shenandoah, Pa.Chickadee Dress Co., Inc., 835 E. 4th St.,Bethlehem, Pa.Coplay Dress Co., Inc., 35 N. 2nd Ave., Coplay, Pa.Dale Mfg. Co., Inc., Keiser, Pa.Delaware Dress Corp.,16 S. Sitgraves St., Easton, Pa.Dorsyl Dress, Inc., 7th & WashingtonSts.,Reading, Pa.Erie Valley Mfg., Inc., 215 Chestnut St., Oneonta, N.Y.Eureka Dress Co., Inc., 305 E. Diamond Ave.,Hazleton, Pa.Family Garment Co., 324 E. Locust St., Scranton, Pa.Garon Apparel Co., 241 W. Broadway, Red Lion, Pa.George BernsteinCo., Inc., EagleBuilding, Shamokin, Pa.Goodmanner Mfg. Co., 1626 Cedar Ave.,Scranton, Pa.Gordon Dress Co., Gordon, Pa.Gotham Dress Co., 1210Race St., Philadelphia, Pa.Haven Mfg. Corp., Walnut St.,Pottsville, Pa. PENNSYLVANIA GARMENT MANUFACTURERS ASSOCIATION 203I & G Sportswear, 6th & Arch Sts., Pottsville, Pa.J. & R. Dress Co., 77 Wyoming Ave., Wyoming, Pa.Ben Bogart (Jane Evans Frocks), Souderton, Pa.Keiser Dress Corp., Shamokin, Pa.L & A Dress Co., 22 S. 8th St., Allentown, Pa.Lady Hope Dress Co., Inc., 12 N. Oak St., Mt. Carmel, Pa.Lark Dress Co., 5th & Walnut Sts., Shamokin, Pa.Legion Dress Co., Main St., Centralia, Pa.Lenco Sportswear, Inc., Sheppton, Pa.Linda Ann Dress Co., 132 S. Main St., Taylor, Pa.Linden Dress Mfg., Inc., 515 Linden St., Scranton, Pa.Liotta Sportswear, Inc., N. White St., Shenandoah, Pa.Lu-Rae Fashions, 124 S. 3rd St., Lehighton, Pa.M & M Dress Co., 1062 La Salle St., Berwick, Pa.M & S Dress, New Philadelphia, Pa.M. Janowitch & Sons, Main & Market Sts., Mahanoy City, Pa.Martin Dress Co., Oak & Balliet Sts., Frackville, Pa.Matte Dress, 702 S. 6th St., Allentown, Pa.Miss Pennsylvania, 459 Center St., Pottsville, Pa.Mohawk Dress, Inc., 29 Chuctanunda St., Amsterdam, N.Y.Mor-Tan Dress Co., Inc., Main St., Nazareth, Pa.Muriel Dress Mfg. Co., 621 Linden St., Bethlehem, Pa.Northampton Dress Co., Inc., 1057 Main St., Northampton, Pa.Norristown Dress Co., 616 Corson St., Norristown, Pa.Penn Sportswear Corp., 1010 Chestnut St., Allentown, Pa.Pottsville Mfg. Corp., 425 Laurel St., Pottsville, Pa.Queen City Dress Mfg. Co., 301 N. 3rd St., Allentown, Pa.Rainbow Modes, Inc., 429 W. Penn St., Shenandoah, Pa.Rainbow Sportswear, 429 W. Penn St., Shenandoah, Pa.Romano Mfg. Co., 1288 Newport Ave., Northampton, Pa.Rosemont Dress Co., 24 Moser Rd., Pottstown, Pa.Rosemont Dress Co., 860 Moss St., Reading, Pa.Royal Fashions, Inc., 284 Main St., Dupont, Pa.St.Clair Garment Co., 201-207 S. Morris St., St. Clair, Pa.Stage Frocks, Inc., 118 Chestnut St., Dunmore, Pa.Susan Sportswear, Inc., 1261 Chestnut St., Kulpmont, Pa.Shenan Dress Corp., N. Bower St. & Washington St., Shenandoah, Pa.Slatington Dress Co., 545 Church St., Slatington, Pa.Tamaqua Garment Co., Tamaqua, Pa.The Kay Fashions, 726 Main St., Duryea, Pa.Wendy Dress Co., 122 High St., Wilkes-Barre, Pa.Wyoming Garment Co., Inc., 133 E. 8th St., Wyoming, Pa.APPENDIX DEMPLOYERS CONCERNING WHOM INSUFFICIENT INFORMATION IS AVAILABLECarol Dress Co., 15 Maffett St., Plains, Pa.Country Cousin Frocks, 110 Downing St., Plymouth, Pa.Damsel Mfg. Company, 66 Plymouth St., Edwardsville, Pa.Eleanor Dress, 78MainSt., Luzerne, Pa.Grandeur Fashions, Inc., 204 Oliver St., Swoyerville, Pa.Harsey Blouse, Wanamie, Pa.Karen Sportswear, R.D. No. 2, Shickshinny, Pa.Larksville Fashions, 79 Wilson St., Larksville, Pa.Linda Dress Corporation, 20-22 Hillside Ave., Edwardsville, Pa.Louis Balish, 555 Carey Ave., Wilkes-Barre, Pa.P. & R. Clothing, 57 N. Main St., Ashley, Pa.Phyllis Sportswear, 671 N. Main St., Sugar Notch, Pa.Plymouth Dress, 351 W. Main St., Plymouth, Pa.Square Apparel Company, 181 Darling St., Wilkes-Barre, Pa.Terry Sportswear, 13 E. Main St., Glen Lyon, Pa.Vallery Classics, 20 W. Broad St., Nanticoke, Pa.Woodbury Mfg. Company, 665 Carey Ave., Wilkes-Barre, Pa.Ann Lee Frocks, 108-112 S. Main St., Pittston, Pa.Falls Dress #2, Noxen, Pa.Metro Sportswear, 13 Kennedy St., Pittston, Pa. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDRose-Lee Fashions,137 Market St., Pittston, Pa.Sallies Fashions, 197-99Broad St., Pittston, Pa.Star Garment Company, Inc., 159 Penn Ave., Exeter, Pa.Steingut Dress, 228 Everhart St., Pittston, Pa.Berks Sportswear,1135 Moss St.,Reading, Pa.Billera Brothers,902 Main St., Northampton, Pa.Ideal Dress Company, 104 N. 7th St., Allentown, Pa.Pompom Dress Company, 144 N. 7th St., Allentown, Pa.Prestige Mfg. Company,Inc., 4th and Hurst Sts., Bridgeport, Pa.Smart Set Frocks,3d and Turner Sts., Allentown, Pa.Bethlehem Garment, 526 Broadway,Bethlehem, Pa.Gro-Up Frocks,919 Silk St.,Bethlehem, Pa.Lehigh Dress, 1401 Broadway,Bethlehem, Pa.Pembroke Dress Co., 1240 Stefko Blvd., Bethlehem, Pa.Capitol Classics, 35 Railroad St., Hanover, Pa.Hanover Mfg.,16 Centennial St., Hanover, Pa.Jo-Ann Dress, 206 W. Sample St., Ebensburg, Pa.New Bloomfield Dress Company,New Bloomfield, Pa.Renee Mfg., 2-4 Main St., Dallastown, Pa.Yorktowne Dress, 19 E. Newton Ave., York, Pa.York Maid Dress Company, 131 N. George St., York, Pa.Carbon Sportswear,Treschow, Pa.Cardan Sportswear, 181 Cedar St., Hazleton, Pa.David Mfg.,Beaver Meadows, Pa.Freeland Dress, 721 Birkbeck St., Freeland, Pa.Lansford Sportswear,47 W. Patterson, St. Lansford, Pa.Lee Jay Sportswear,23 E. Diamond Ave., Hazleton, Pa.Lodestar Blouse Corporation,Sheppton, Pa.M.G.M. Mfg., 1090 N. Church St., Hazleton, Pa.Ricardo Fashions,Inc., 136 E. Broad St.,Hazleton, Pa.Alco Tex,Inc., 3d and Lewis Sts.,Minersville, Pa.Morris Mfg., 34 E. Main St.,Tremont, Pa.Ricki Gail, Inc., 17 N. Front St., St. Clair, Pa.St. Clair Garment, Penn Hall, Pottsville, Pa.Del-Lee Dress, 725ArchSt., Philadelphia, Pa.KensingtonDress Company, 155 W. Lehigh Ave.,Philadelphia, Pa.Samuel Dion&Sons, 319 N.11th St., Philadelphia, Pa.Jubilee Dress Company,226 S. 11th St., Philadelphia, Pa.Bernco Blouse, 5th and Walnut Sts., Shamokin, Pa.Franklin Frocks,Eagle Bldg., Shamokin, Pa.Goodman Mfg., 131 S. Poplar St., Shamokin, Pa.Locust Dale Mfg., LocustDale, Pa.Lynn Dress, D. and H. Avenues,Danville, Pa.Rick Mfg., Company, Chestnut St., Kulpmont, Pa.Rowe Sportswear, 134 E. Main St., Girardville, Pa.Selma Mfg. Company,1609 Memorial Ave., Williamsport, Pa.Teen Trix Jrs., Inc., 310 Adams Ave., Scranton, Pa.Bocar Mfg. Corporation,Putnam St., Tunkhannock, Pa.Carbondale Mfg. Company, 33 S. Main St., Carbondale, Pa.Clifford Dress Company, Main St., Clifford, Pa.Elsie Fashions,Inc., 107 Dudley St., Dunmore, Pa.H. & W. Sportswear, 575 Hickory St., Peckville, Pa.Jermyn Mfg., 505 Washington St., Jermyn, Pa.Ros-Ann Frocks, 110 Chestnut St., Scranton, Pa.Sally Blouse, 648 S. Main St., Old Forge, Pa.Sylvan Mfg. Company, 240 Penn Ave., Scranton, Pa.Toni Styles, Inc., 129 W. Market St., Scranton, Pa.Town Mfg., 127 Lackawanna Ave., Olyphant, Pa.Cooperstown Mfg. Company,Inc., 101 Main St.,Cooperstown, N.Y.Glen-Mar Dress Company, 116 South St., Glens Falls, N.Y.Jo-Pat Dress Company, Inc., 49 Franklin Square, Utica, N.Y.Lumel Modes, 49 N. Mohawk St., Cohoes, N.Y.Andrew Mazur, Inc., 100 Main st., Mohawk, N.Y.Seneca Dress Company, 83 Falls Street, Seneca Falls, N.Y.Suz-Ann Fashions, Inc., 2d and Mill Sts., Little Falls, N.Y.Troy Dress Company, Inc., 31 Ontario St., Cohoes, N.Y.Kaska Mfg. Company, Kaska, Pa.